BROCK, Chief Judge.
It seems significantly strange that plaintiff would seek to dismiss its own lawsuit. Such a Rule 12(b) (6) motion becomes even more of an oddity when joined with the plaintiff’s motion for summary judgment in its favor.
In any event, after reviewing the record before us, we conclude that our writ of certiorari was improvidently issued. This *194cause is remanded to the Superior Court in Currituck County for such further proceedings as may he deemed appropriate.
Remanded.
Judges Parker and Baley concur.